Name: Commission Regulation (EC) No 2119/2003 of 2 December 2003 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96
 Type: Regulation
 Subject Matter: European construction;  international affairs;  free movement of capital;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32003R2119Commission Regulation (EC) No 2119/2003 of 2 December 2003 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96 Official Journal L 318 , 03/12/2003 P. 0009 - 0010Commission Regulation (EC) No 2119/2003of 2 December 2003amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96(1), as amended by Regulation (EC) No 1799/2003(2), and in particular Article 11(b), thereof,Whereas:(1) Annex III to Regulation (EC) No 1210/2003 lists the natural and legal persons, public bodies, corporations, agencies and entities of the previous government of Iraq covered by the freezing of funds and economic resources under that Regulation.(2) On 21 November 2003, the Sanctions Committee established by Resolution 661(1990) of the UN Security Council decided to amend the list of natural and legal persons, public bodies, corporations, agencies and entities of the previous government of Iraq to whom the freezing of funds and economic resources should apply. Therefore, Annex III should be amended accordingly.(3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1Annex III to Regulation (EC) No 1210/2003 is hereby replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 December 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 169, 8.7.2003, p. 6.(2) OJ L 264, 15.10.2003, p. 12.ANNEX"ANNEX IIIList of public bodies, corporations and agencies and natural and legal persons, bodies and entities of the previous government of Iraq referred to in Article 41. Central Bank of Iraq, Rashid Street, Baghdad, Iraq. Other information: former Governor was Dr Issam El Moulla HWEISH; offices in Mosul and Basra.2. Iraq Re-insurance Company, Al Khalani Square, Baghdad, Iraq.3. Rasheed Bank (alias (a) Al-Rashid Bank, (b) Al Rashid Bank, (c) Al-Rasheed Bank); PO Box 7177, Haifa Street, Baghdad, Iraq, or Al Masarif Street, Baghdad, Iraq.4. Rafidain Bank (alias Al-Rafidain Bank), Rashid Street, Baghdad, Iraq. Other information: offices in Iraq, United Kingdom, Jordan, United Arab Emirates, Yemen, Sudan and Egypt.5. Iraqi Airways Company (alias (a) Iraq Airways Company, (b) Iraqi Airways, (c) Iraq Airways, (d) IAC, (e) I.A.C.)".